The defendant’s contention that the trial court’s alibi charge failed to unequivocally state that the People have the burden of disproving an alibi beyond a reasonable doubt (People v Victor, 62 NY2d 374, 378) and impermissibly shifted to him the burden of proof has not been preserved for our review as a matter of law (see, People v Hoke, 62 NY2d 1022). In any event, while the alibi charge was not exemplary (cf. 1 CJI [NY] 12.10 pp 696-697), the charge as a whole adequately apprised the jury of the relevant concepts to be applied (see, People v Canty, 60 NY2d 830).
Moreover, although several of the prosecutor’s remarks during summation might otherwise have been seen as exceeding the bounds of rhetorical comment, they must be evaluated in comparison with the summation of the defense (see, People v Payne, 111 AD2d 938). Particularly where, as here, the defense questioned the ability of the People’s witness to be truthful (see, People v Colon, 122 AD2d 151), the comments made by the prosecutor in his summation were not unreasonable and did not deprive the defendant of a fair trial.
The defendant’s remaining contention is unpreserved for our review and we find it unnecessary to consider its merits in the interest of justice. Thompson, J. P., Bracken, Lawrence and Eiber, JJ., concur.